DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               JUAN NAVAS,
                                 Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                              No. 4D14-1044

                             [March 16, 2016]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; William Roby, Judge; L.T. Case No. 562012CF003177A.

  Carey Haughwout, Public Defender, and Narine N. Austin, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Nancy Jack,
Assistant Attorney General, West Palm Beach, for appellee.

WARNER, J.

    We affirm appellant’s convictions and sentences for trespass in a
structure, trespass in a conveyance, theft, and sexual battery with the
victim physically helpless. Appellant claims that a detective’s testimony
regarding non-verbal “admissions” by the appellant, observed by the
detective during an investigative interview, was improper opinion
testimony and a comment on the guilt of appellant. Appellant’s counsel
did not object, however, to this testimony. Thus, this issue can be raised
on appeal only if it constituted fundamental error, which we conclude that
it does not. See Odeh v. State, 82 So. 3d 915, 921 (Fla. 4th DCA 2011)
(describing fundamental error as error that reaches down into the validity
of the trial itself to the extent that a verdict of guilty could not have been
obtained without the assistance of the alleged error). We also cannot state
that the failure to object constitutes ineffective assistance of counsel on
the face of this record. Kidd v. State, 978 So. 2d 868, 869 (Fla. 4th DCA
2008). Appellant also contends that the court erred in denying his motion
for judgment of acquittal on his petit theft conviction. We affirm without
further comment, concluding that the State presented evidence
inconsistent with appellant’s hypothesis of innocence.
  Affirmed, without prejudice to appellant’s ability to assert any claim in a
motion for post-conviction relief.

CIKLIN, C.J., and KLINGENSMITH, J., concur.

                            *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                     2